Citation Nr: 0206096	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  96-35 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1. Entitlement to an initial compensable evaluation for left 
elbow tendinitis with history of recurrent epicondylitis.

2. Entitlement to an initial compensable evaluation for right 
wrist tendinitis.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1975, to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board), in part, on appeal from a February 1996 decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina that denied the veteran's 
claim of entitlement to service connection for a right wrist 
condition, and granted the veteran service connection for a 
left elbow condition at a noncompensable level.  A hearing 
was held at the RO in January 1998.  During the pendency of 
the appeal, the veteran was granted service connection at a 
noncompensable level for his right wrist.  He has disagreed 
with that rating.  Also during the appeal, the veteran moved, 
and jurisdiction of his case was transferred to the Baltimore 
RO.  The veteran continues to disagree with the 
noncompensable evaluation assigned for both his right wrist 
and his left elbow conditions. 

As these ratings stem from initial ratings, the provisions of 
Fenderson v. West are for application as set forth in detail 
below.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the RO.

2. The veteran's left elbow tendinitis with history of 
recurrent epicondylitis is manifested by complaints of 
pain with weight bearing or after prolonged flexion.  Most 
recently, VA examination resulted in a finding of a normal 
elbow.

3. The veteran's right wrist tendinitis is manifested by 
complaints of pain with weight bearing or after prolonged 
flexion, with mild limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for the 
veteran's service connected left elbow disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2099 (2000), (codified at 38 
U.S.C.A. § 5100 et. seq., (West Supp 2001)); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5024, 5206, 5207, 5208 (2001); Fenderson v. West, 12 Vet. 
App. 119, 126 (1999); DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).

2.  The criteria for a compensable evaluation for the 
veteran's service connected right wrist disability have not 
been met.  38 U.S.C.A. §§ 1155, 5100 et. seq. (West 1991 & 
Supp. 2001); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, 2099 (2000), (codified at 38 
U.S.C.A. § 5100 et. seq., (West Supp 2001)); 38 C.F.R. §§ 
4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5024, 5215 (2001); Fenderson v. West, 12 Vet. App. 119, 126 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 66 Fed. Reg. 45620, 45630-631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159(c)-(d)).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45620, 45630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 1996 
rating action, as well as the October 1998 and September 2000 
rating decisions created during the pendency of the appeal, 
and were provided a Statement of the Case dated June 1996, 
and Supplemental Statements of the Case dated October 1997, 
February 1998, October 2000, and November 2001.  These 
documents provided notification of the information and 
medical evidence necessary to substantiate this claim.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded multiple examinations during the course of 
this claim, dated January 1996, August 1997, July 1998, and 
April 2001.  Thus, under the circumstances in this case, VA 
has satisfied its duties to notify and assist the veteran, 
and adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

A review of the record reflects that service connection was 
established at a noncompensable level for the veteran's left 
elbow disability by a rating decision dated February 1996.  
This decision was based upon the results of a VA examination, 
and on the veteran's reports of a history of pain in the left 
elbow with weight bearing or prolonged flexion.  A 
noncompensable evaluation was assigned for the left elbow 
disability effective August 1, 1995, the month after the 
veteran separated from active duty.  See 38 C.F.R. § 3.400 
(2001).

Service connection for the veteran's right wrist disability 
was granted by a rating decision dated September 2000.  That 
decision was based on complaints of pain in the right wrist 
by the veteran, and the results of VA examinations.  A 
noncompensable evaluation was assigned for the right wrist 
disability effective August 1, 1995, the month after the 
veteran separated from active duty.  See 38 C.F.R. § 3.400 
(2001).

The United States Court of Appeals for Veterans Claims 
(Court) noted that there was a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  The Court in AB v. Brown, 6 Vet. App. 35 at 38 
(1993), stated that a claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and it follows 
that an increased rating remains in controversy where less 
than the maximum is awarded.

With respect to this claim, the relevant evidence of record 
consists of the veteran's service medical records, the 
reports of VA outpatient treatment, and the reports of VA 
examinations.

Service medical records are negative for complaints of, or 
treatment for, any right wrist or left elbow condition.  The 
veteran's service medical records indicate that he is right 
handed.

The veteran received a VA examination in January 1996.  The 
report of that examination indicates, in relevant part, that 
the veteran reported that he developed right wrist pain and 
left elbow pain approximately a year prior.  He reportedly 
experiences pain with weight bearing or after prolonged 
flexion.  He has not sought medical attention for this.  The 
examiner reported that examination of the right wrist and 
left elbow was normal.  The examiner noted that X-rays showed 
left elbow tendinitis, and he diagnosed the veteran with 
right wrist pain and left elbow pain, probably secondary to 
tendinitis.

The report of wrist X-rays taken July 1996 of the right wrist 
show no evidence of fracture or dislocation, with no 
radiopaque foreign body seen.

The report of left elbow X-rays taken of the veteran in July 
1996 show no evidence of fracture or dislocation.  No 
radiopaque foreign body was seen.  A small olecranon spur was 
noted.

The veteran received an MRI of the right wrist in July 1996.  
The report of that MRI indicates, in relevant part, that the 
veteran reported having significant pain in his wrist 
following weight training exercises utilizing flexion curls.  
The veteran reported that the pain lasted approximately 20 
minutes and would then subside.  The veteran did not report 
pain with other types of movement other than similar lifting 
exercises.  Prior to the MRI, the veteran was requested to 
perform flexion curl exercises to induce the pain he 
experienced while weightlifting.

The MRI identified a small radiocarpal wrist joint effusion.  
In addition, along the palmar aspect of the radius at the 
radial carpal joint, there was a loculated fluid collection 
which most likely represented a synovial cyst, but could be a 
ganglion cyst.  Edema was identified surrounding the adductor 
pollicis longest tendon and extensor pollicis brevis tendon.  
This was considered to be likely to reflect moderate 
tenosynovitis.  A small amount of fluid was also identified 
at the first carpal metacarpal joint space.  The examiner 
indicated that since this was in the region of the 
tenosynovitis, it might reflect a reactive synovitis from the 
local inflammatory changes.  Also, a moderately large 
subchondral cyst of the distal ulna was identified.  There 
was a slight irregularity of the articular surface, which the 
examiner felt might reflect prior trauma.  In addition, there 
was concern for a tear of the triangular fibrocartilage 
primarily involving the ulnar insertion.  The remaining 
intercarpal ligaments were fairly well visualized and thought 
to be intact.  The examiner found no evidence of median nerve 
abnormality, and no evidence to suggest carpal tunnel 
syndrome.

The veteran received an MRI of the left elbow in August 1996.  
The report of that examination indicates that the veteran 
reported intense pain in the antecubital region of the left 
elbow following forearm weight training exercises.  He 
indicated that the pain would last approximately 20 minutes, 
and then resolve.  The veteran also reported that he had pain 
in this region when walking with the arm extended for long 
periods of time.  The examiner noted that the signal within 
the brachialis muscle was mildly increased on T2-weighted 
images.  This involved the entirety of the visualized 
position of the muscle.  A small amount of fluid was 
identified around the tendon of the brachialis at its ulnar 
insertion site.  The fluid around the tendon may represent 
some mild tenosynovitis.  The veteran was also noted to have 
a mild amount of edema within the pronator teres muscle, 
however, the changes involving these muscles were not as 
pronounced as those involving the brachialis muscle.  A small 
amount of elbow joint effusion was noted.

The veteran was asked to exercise the forearm and upper arm 
utilizing flexion exercises to try to recreate the pain he 
experiences during his normal workout.  The mild edema seen 
in the pronator teres may reflect mild edema from recurrent 
exercise.  The examiner noted that this may also be true of 
the changes within the brachialis, however, since the 
brachialis muscle was more extensively involved, the examiner 
recommended an EMG study to exclude an early degenerative 
process involving the muscular cutaneous branch of the radial 
nerve which supplies the brachialis muscle.  The examiner 
noted that the remainder of the study appeared unremarkable.

The veteran was seen periodically from July 1996 through 
March 1997 with continued complaints of pain in his wrist and 
elbow after lifting weights.  The veteran was diagnosed with 
tenosynovitis, given pain medication, and encouraged to 
decrease weight lifting when he felt pain, and to perform 
warm up exercises prior to working out.

The veteran received a further VA examination in August 1997.  
At that time, the veteran indicated that he had pain in his 
left elbow, but only when he lifted heavy things, which would 
last for about 30 minutes after lifting.  The veteran 
reported that he had learned to avoid lifting as much as 
possible, and had no problem with his elbow except when he 
lifts.  Upon examination, the veteran was noted to have no 
swelling, deformity, crepitus, redness or increased warmth.  
He had full range of motion.  The examiner noted that during 
the exam there was no evidence of weakness, excess 
fatigability, incoordination, or limitation by pain.

The veteran appeared at a hearing before the RO in January 
1998.  The transcript of that hearing relates, in relevant 
part, that the veteran reported that his left elbow and right 
wrist would bother him only when he did weight lifting, and 
would subside after he stopped lifting.  He indicated that he 
does have prescription medicine for the pain which he only 
takes when his left elbow and right wrist bother him.  The 
veteran indicated that he could lift 20-25 pounds before his 
left elbow and right wrist became troublesome.  He reported 
the pain in both areas as being about the same, but he 
indicated that he felt the wrist bothered him more, because 
he moved it more.  The veteran indicated that he did not have 
any symptoms such as swelling, redness, or increased heat, 
just pain.  The veteran indicated that, if he had pain after 
lifting, he would take medication, and the pain would stop 
30-45 minutes after that.  The veteran indicated that he did 
not recall specifically injuring his wrist in service, but he 
recalls that it began hurting when he was doing exercises 
while in service.

The veteran received a Persian Gulf examination in March 
1998, during which he reported intermittent pain in his left 
elbow and right wrist that worsened with lifting.

The veteran had a further VA examination in July 1998.  The 
report of that examination indicates in relevant part that 
the veteran reported that he has had soreness with possible 
prior injury to his right wrist, some pain about his 
shoulders, and some left elbow pain.  This has been localized 
and is more of a soreness.  The veteran reported no history 
of fracture or dislocation, with nothing more than serious 
strain and/or tendonitis.  The veteran was noted to be right 
hand dominant.  The veteran was questioned regarding episodes 
past and present of arthritis with inflammation, swelling, 
limitation or restriction, systemic symptoms, and reported 
that he has had none.  He has had some soreness about the 
right wrist.

During the examination, the right wrist was not swollen, but 
had some minimal tenderness on the dorsum.  He had excellent 
strength against resistance without exaggeration of pain.  
Motion was preserved with 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, ulnar deviation of 30 degrees, and 
radial of 10 degrees.  He maintained a good grip.  There was 
a history of minimal soreness on palpation of the left 
lateral epicondyle.  He had full range of motion without 
crepitation of the elbow from 0 to 145 degrees, and pronation 
and supination were not affected.  The veteran had free full 
range of motion of the shoulders right and left with no 
tenderness on palpation, no crepitation, and normal strength.  
The veteran was diagnosed with tendonitis of the right wrist, 
and history of lateral epicondylitis of the left elbow, 
recurrent, but presently resolved.

The veteran received another VA examination in April 2001.  
The results of that examination indicate, in relevant part, 
that the veteran reported increasing pain and discomfort in 
his left elbow, when lifting a heavy object or engaging in 
other activities.  The veteran reported the pain as sometimes 
not in his bone, but in the soft tissue around the 
antecubital fossa.  The veteran reported that he was getting 
fatigue pain in his right wrist at his current job, which 
required him to do a lot of computer work.  The veteran 
reported that when his wrist gets fatigued because of the 
aching, he takes a break.  The veteran reported that when he 
is not using his wrist, he is usually pain free.  He 
occasionally takes medicine for his wrist.  Upon examination, 
the veteran was noted to have elbow flexion of 125 degrees, 
with extension to 0 degrees, passive movement from 140 
degrees flexion to 0 degrees extension.  Supination and 
pronation were normal at 80 and 90 degrees each.  There was 
no evidence of any laxity, grinding, inflammation around the 
olecranon process, and no palpable masses in the antecubital 
fossa.  The examiner's impression was of a normal examination 
of the left elbow.

As for the veteran's right wrist, he was able to dorsiflex it 
to 25 degrees, and had palmar flexion to 80 degrees.  
Inversion or radial deviation was 18 degrees, and ulnar 
deviation was 22 degrees.  The examiner noted that there was 
no abnormality of the wrist such as laxity, exostosis, or 
pain during this maneuver.  He noted that the examination was 
relatively normal except for some mild limited motion.  
Passive movement of the wrist brought it back up to normal.  
An addendum to the examination noted that the claims folder 
had been reviewed.  The veteran was found to have no evidence 
of weakened movement, excess fatigability, or incoordination.  
There was no evidence that these, or pain, would reduce 
motion.

The Board notes that the veteran's service connected right 
wrist and left elbow disabilities are currently rated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5024, 
for tenosynovitis.  A note under Diagnostic Code 5024 
specifies that the diseases evaluated under Diagnostic Codes 
5013 through 5024 (except gout) will be rated on limitation 
of motion of affected parts, as arthritis, degenerative.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 applies to degenerative 
arthritis and is only applied where the limitation of motion 
is noncompensable under the diagnostic code(s) pertinent to 
the specific joint or joints involved.   Although Diagnostic 
Code 5003 provides, in the absence of a compensable 
limitation of motion, that a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, and that with X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations, a 20 percent evaluation is warranted, and with 
X- ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, a 10 percent evaluation is 
warranted, the notes below the Diagnostic Code clearly 
indicate that the 20 percent and 10 percent ratings based on 
X-ray findings will not be combined with ratings based on 
limitation of motion, and that the 20 percent and 10 percent 
ratings based on X-ray findings, above, will not be utilized 
in rating conditions listed under Diagnostic Codes 5013 to 
5024, inclusive.  Diagnostic Code 5003.  Thus, for 
tenosynovitis, the veteran should only be rated with the 
applicable codes involving limitation of motion.

For limitation of the motion of the elbow, under Diagnostic 
Code 5206, a noncompensable rating is warranted if flexion of 
the minor (since the veteran is right-hand dominant, his left 
elbow is considered the minor elbow) forearm is limited to 
110 degrees.  A 10 percent rating is warranted if flexion is 
limited to 100 degrees.  A 20 percent rating is warranted for 
flexion limited from 90 to 70 degrees. A 30 percent rating is 
warranted for flexion limited to 55 degrees, and a 40 percent 
rating is warranted for flexion limited to 45 degrees.  See 
38 C.F.R. § 4.71a. 

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension of the minor forearm is limited from 45 to 60 
degrees.  A 20 percent rating is warranted if extension is 
limited from 75 to 90 degrees.  A 30 percent rating is 
warranted if extension is limited to 100 degrees and a 40 
percent rating is warranted if extension is limited to 110 
degrees.  Note that there is no 0 percent rating under this 
diagnostic code.  However, in every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  See 38 C.F.R. § 4.31.

Under Diagnostic Code 5208, flexion of the forearm limited to 
100 degrees and extension limited to 45 degrees warrants a 20 
percent evaluation.

For limitation of motion of the wrist, Diagnostic Code 5215 
provides that dorsiflexion (extension) of the wrist of the 
non-dominant or dominant hand limited to less than 15 degrees 
is evaluated as 10 percent disabling.  Palmar flexion of 
either hand limited in line with the forearm is evaluated as 
10 percent disabling. The rating schedule does not provide 
for a higher rating for limitation of motion of the wrist in 
the absence of ankylosis, covered in Diagnostic Code 5214.

The Board further notes that in the case of DeLuca v. Brown, 
8 Vet. App. 202 (1995), the Court expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities.  In this case, the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.

The guidance provided by the Court in DeLuca must be followed 
in adjudicating these claims as a rating under the Diagnostic 
Code governing limitation of motion of the wrist or elbow.  
However, in that regard, the Board notes that the provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be 
considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Taking into account all of the evidence set out above, the 
Board finds that both the veteran's left elbow and right 
wrist disabilities are currently properly rated as 
noncompensable.  

In this regard, as to the veteran's left elbow, VA 
examination of January 1996 found the veteran to have a 
normal examination of the left elbow.  VA examination of 
August 1997 found the veteran to have full range of motion of 
the left elbow.  VA examination of July 1998 determined that 
the veteran had full range of motion without crepitation of 
the elbow from 0 to 145 degrees, and pronation and supination 
were not effected.  During VA examination of April 2001, the 
veteran was noted to have elbow flexion of 125 degrees, with 
extension to 0 degrees, passive movement from 140 degrees  
flexion to 0 degrees extension.  Supination and pronation 
were normal at 80 and 90 degrees each.  The examiner found 
this to be a normal examination of the left elbow.  Comparing 
these findings of limitation of motion to Diagnostic Codes 
5206, 5207, and 5208, the veteran does not have a compensable 
limitation of motion.

As to the veteran's right wrist, VA examination of January 
1996 found the veteran to have a normal examination of the 
right wrist.  During VA examination of July 1998, the veteran 
was found to have 70 degrees of dorsiflexion, 80 degrees of 
palmar flexion, ulnar deviation of 30 degrees, and radial of 
10 degrees.  During VA examination of April 2001, the veteran 
was found to have dorsiflexion of 25 degrees, palmar flexion 
to 80 degrees, inversion or radial deviation of 18 degrees, 
and ulnar deviation of 22 degrees.  Comparing these findings 
of limitation of motion to Diagnostic Code 5215, the Board 
finds that the veteran's right wrist limitation of motion is 
also noncompensable.

Also, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture so 
as to render impractical the application of the regular 
rating schedule standards and to warrant assignment of an 
increased evaluation for either the left elbow or the right 
wrist on an extra-schedular basis. See 38 C.F.R. § 
3.321(b)(1) (2001).  There is absolutely no showing that this 
disorder has resulted in a marked interference with 
employment, and there is no indication that it has 
necessitated frequent periods of hospitalization.  The 
veteran himself has reported that his left shoulder and right 
wrist only bother him when lifting, particularly when 
weightlifting.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings" as enunciated by the Court, 
in the case of Fenderson, would be in order.  However, the 
noncompensable rating has been in effect since the effective 
date of service connection for both the left shoulder and 
right wrist disabilities, and at no time has it been 
medically demonstrated that these disabilities have warranted 
any higher rating.





ORDER

Entitlement to an initial compensable evaluation for left 
elbow tendinitis with history of recurrent epicondylitis is 
denied.

Entitlement to an initial compensable evaluation for right 
wrist tendinitis is denied.


REMAND

There is one addition procedural matter to be addressed in 
this case.  In March 1996, the veteran was notified that his 
claim for vocational rehabilitation under Chapter 31 of Title 
38, United States Code, had been denied.  Subsequently, he 
entered a notice of disagreement with that determination.

The Court has held that once a notice of disagreement has 
been filed, the appellate process has been initiated, and the 
Board, upon finding such fact pattern, must remand the issue 
for promulgation of a statement of the case.  See Manlincon 
v. West, 12 Vet. App. 238 (1999).  Thus, while the Board does 
not have jurisdiction of this issue, it is the subject of 
this remand.

In view of the foregoing, this issue is REMANDED for the 
following action:

The RO should issue a statement of the 
case on the issue of entitlement to 
vocational rehabilitation and training 
pursuant to Chapter 31, Title 38, United 
States Code.  The veteran is notified 
that to perfect an appeal as to this 
issue he must file a timely substantive 
appeal.  Without a substantive appeal, 
the Board has no jurisdiction over this 
issue.

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  The appellant and his 
representative are free to provide additional argument or 
evidence as to this issue while the claim is undergoing 
development.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the appellant until he is 
notified.  No opinion as to the ultimate outcome is intimated 
by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-466, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5105 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and by the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

